 

NAR OOO

10
uy
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00990-JLR Document 11-1 Filed 10/23/19 Page 1 of 3

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

AMAZON.COM, INC., a Delaware

corporation; and NITE IZE, INC., a Colorado No. 2:19-cy-00990-JLR

corporation, (\

] ORDER GRANTING
Plaintiffs, PLAINTIFFS’ MOTION FOR
AUTHORIZATION FOR
Vv. ALTERNATIVE SERVICE OF

PROCESS

CHUN WONG, an individual; ADAM JONES,

an individual; JACK Y LIKENS, an individual; NOTE ON MOTION CALENDAR:

SHENZHEN HAIMING LIMITED, an November 8, 2019

unknown entity; HU NAN YON DONG
LIMITED, an unknown entity; JAMES LEE, an
individual; STEVE MAX, an individual; ZACK
GREY, an individual; JEFFREY HALL, an
individual; DEREK WILSON, an individual;
JACOB SMITH, an individual; and JOHN
DOES 1-10,

Defendants,

 

 

This matter comes before the Court on Plaintiffs’ Motion for Authorization for
Alternative Service of Process. The Court has reviewed the Motion and supporting documents,
as well as the papers filed in connection with this matter, The Court finds good cause to grant
Plaintiffs’ motion. The Court orders that Plaintiffs have leave under Federal Rule of Civil
Procedure 4(f)(3) to serve Defendants Zack Grey, Jeffrey Hall; Adam Jones, Jacky Likens,

Steve Max, Jacob Smith, Derek Wilson, Chun Wong, and James Lee by registered email. Such

[PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR — _
ALTERNATIVE SERVICE OF PROCESS - 1 Davis Wright Tremaine LLP

$920 Fifth Avenue, Sulte 3300
(2:19-cv-00990) Oo, Seattle, WA 98104-1640

206.622.3150 main - 206.757.7700 fax

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00990-JLR Document 11-1 Filed 10/23/19 Page 2 of 3

service shall be made no later than fourteen days from the date of this Order or at such time as

James L. Rob

UNITED STATES DISTRICT JUDGE

may be extended by this Court.
DATED this "> day of _ Winey

  

 

Presented by:

DAVIS WRIGHT TREMAINE LLP
Attorneys for Plaintiffs

By s/Lauren Rainwater
Bonnie E. MacNaughton, WSBA #36110
Lauren Rainwater, WSBA #43625
920 Fifth Avenue, Suite 3300
Seattle, WA 98104-1604
Tel: (206) 622-3150
Fax: (206) 757-7700
Email: bonniemacnaughton@dwt.com
laurenrainwater@dwt.com

[PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR —
ALTERNATIVE SERVICE OF PROCESS - 2 Davis Wright Tremaine LP

: 920 Fifth Avenue, Suite 3300
(2:19-ev-00990) Seatite, WA 98104-1640
. 206.622.3150 main : 206.757.7700 fax

 

 
 

oOo © SY DW wv FP WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
20
27

 

Case 2:19-cv-00990-JLR Document 11-1 Filed 10/23/19 Page 3 of 3

CERTIFICATE OF SERVICE

[hereby certify that on the date below, I filed the foregoing with the Clerk of the Court

using the CM/ECF system, which will send notification of such filing to all counsel of record.

DATED this 23rd day of October, 2019.

3/ Lauren Rainwater

Lauren Rainwater, WSBA #43625

[PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
ALTERNATIVE SERVICE OF PROCESS - 3
(2:19-cv-00990)

Davis Wright Tremaine LLP
920 Fill Avenue, Suite 3300
Senttie, WA 98104-1640
206.627.3150 main - 206.757.7700 fax

 

 
